Appeal from an order of Supreme Court, Steuben County (Bradstreet, J.), entered December 3, 2001, which, inter alia, granted the motion of defendant TEC Protective Coatings, Inc. for summary judgment dismissing the complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the motion of defendant TEC Protective Coatings, Inc. and reinstating the complaint against it and as modified the order is affirmed without costs.
Same memorandum as in Lyons v Schenectady Inti, ([appeal No. 1] 299 AD2d 906). Present — Pigott, Jr., P.J., Green, Scudder, Burns and Gorski, JJ.